Order entered October 24, 2017




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-01408-CR

                            RICKY ALLEN DYISE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1654228-M

                                        ORDER
        The State’s October 19, 2017 second motion for extension of time to file brief is

GRANTED, and the brief submitted to this Court on October 19, 2017 is ORDERED filed as of

that date.


                                                  /s/   MOLLY FRANCIS
                                                        PRESIDING JUSTICE